Exhibit 10.2.2
























CONSOLIDATED EDISON COMPANY
OF
NEW YORK, INC.




DEFERRED INCOME PLAN






















Effective January 1, 1994
Amended and Restated Effective as of April 1, 1999
As Further Amended Effective as of September 1, 2000
As Further Amended Effective October 1, 2003
As Further Amended Effective January 1, 2006
As Further Amended Effective January 1, 2008
As Further Amended Effective January 1, 2013
As Further Amended and Restated Effective January 1, 2017






































--------------------------------------------------------------------------------


Exhibit 10.2.2


TABLE OF CONTENTS


PREAMBLE                                                1
Article I DEFINITIONS                                        4
1.01    415 (c) Contributions                                4
1.02    415 (c) Contributions Account                            4
1.03    Accounts                                        4
1.04    Affiliated Company                                    4
1.05    Affiliated Company Bonus Plan                            5
1.06    Affiliated Company Bonus Plan Award Contributions                5
1.07    Affiliated Company Bonus Plan Award Contributions Account            5
1.08    Annual Incentive Award                                5
1.09    ATIP                                            5
1.10    ATIP Award Contributions                                5
1.11    ATIP Award Contributions Account                        5
1.12    Basic Salary Deferral Account                            6
1.13    Basic Salary Deferrals                                6
1.14    Beneficiary                                        6
1.15    Board or Board of Trustees                            6
1.16    Change in Administration Date                            7
1.17    Change of Control                                    7
1.18    Code                                            9
1.19    Company                                        9
1.20    Compensation                                    9
1.21    Deemed Investment Option                            10
1.22    Deferred Compensation Agreement                        10
1.23    “DCPF”                                        11
1.24    DCPF Contributions                                    11
1.25    DCPF Contributions Account                            11
1.26    DCPF Participant                                    11
1.27    DCPF Section 415 Participant                            11
1.28    Dividend Equivalent Payments Contributions                    12
1.29    Dividend Equivalent Payments Contributions Account                12
1.30    Effective Date                                    12
1.31    EIP                                            12


i

--------------------------------------------------------------------------------

Exhibit 10.2.2


1.32    EIP Award Contributions                                12
1.33    EIP Award Contributions Account                            12
1.34    Eligible Employee                                    12
1.35    ERISA                                            13
1.36    Executive Incentive Plan                                13
1.37    Incentive Award                                    13
1.38    LTIP                                            13
1.39    LTIP Award Contributions                                13
1.40    LTIP Award Contributions Account                        13
1.41    Mandatory Bonus Deferral Contributions                        14
1.42    Mandatory Bonus Deferral Account                        14
1.43    Mandatory Deferral Portion                            14
1.44    Matching Company Contribution Account                    14
1.45    Matching Company Contributions                            14
1.46    O&R                                            14
1.47    Optional Bonus Deferral Contributions                        14
1.48    Optional Bonus Deferral Account                            15
1.49    Optional Deferral Portion                                15
1.50    Participant                                        15
1.51    Pension Choice                                    15
1.52    Plan                                            15
1.53    Plan Administrator                                    16
1.54    Plan Year                                        16
1.55    Potential Change of Control                            16
1.56    Restricted Stock Cash Value Contributions                    19
1.57    Restricted Stock Cash Value Contributions Account                19
1.58    Retirement                                        19
1.59    Retirement Plan                                    20
1.60    Section 409A                                        20
1.61    Separation from Service                                20
1.62    Specified Employee                                    20
1.63    Statutory Compensation Limitation                        20
1.64    Statutory Limitations                                20
1.65    Supplemental Matching Company Contributions Account            20
1.66    Supplemental Matching Company Contributions                21


ii

--------------------------------------------------------------------------------

Exhibit 10.2.2


1.67    Supplemental Salary Deferral Account                        21
1.68    Supplemental Salary Deferrals                            21
1.69    Supplemental Thrift Plan                                21
1.70    Thrift Savings Plan                                    21
1.71    Unforeseeable Emergency                                21
1.72    Valuation Date                                    21
Article II PARTICIPATION                                    22
2.01    Participation                                        22
2.02    Deferred Compensation Agreements                        22
2.03    Agreements that Qualify as Deferred Compensation Agreements        26
2.04    Termination of Participation                            26
Article III ACCOUNTS                                        27
3.01    Amount of Contributions to be Credited                        27
3.02    Accounting for Contributions                            32
3.03    Accounts and Rate of Return                            33
3.04    Vesting of Accounts                                    35
3.05    Individual Accounts                                    35
Article IV PAYMENT OF BENEFITS                                36
4.01    Commencement of Payment and Timing of Distributions            36
4.02    Method or Form of Payment                            38
4.03    Payment Upon Death                                39
4.04    Payment Upon the Occurrence of a Change of Control            39
4.05    Payment Upon Unforeseeable Emergency                    39
4.06    Additional Death Benefit                                40
4.07    Six-month Delay for Specified Employees                    41
4.08    Subsequent Redeferral                                41
4.09    Transition Rule Election                                41
Article V PLAN ADMINISTRATION                                43
5.01    Responsibility for Account Determination                        43
5.02    Duties of Plan Administrator                            43
5.03    Procedure for Payment of Benefits under the Plan                43
Article VI GENERAL PROVISIONS                                44
6.01    Funding                                        44
6.02    Discontinuance and Amendment                            45
6.03    Termination of Plan                                    45


iii

--------------------------------------------------------------------------------

Exhibit 10.2.2


6.04    Plan Not a Contract of Employment                        46
6.05    Facility of Payment                                    46
6.06    Withholding Taxes                                    47
6.07    Nonalienation                                    47
6.08    Assumption of Liabilities                                47
6.09    Section 409A                                        47
6.10    Claims and Review Procedure                            48
6.11    Construction                                        50
6.12    Adoption by Affiliated Companies                            51






iv

--------------------------------------------------------------------------------


Exhibit 10.2.2




CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.
DEFERRED INCOME PLAN
PREAMBLE
The Supplemental Thrift Savings Plan of Consolidated Edison Company of New York,
Inc., effective as of January 1, 1994, has been amended and restated in its
entirety and renamed the Consolidated Edison Company of New York, Inc. Deferred
Income Plan (the “Plan”), effective as of April 1, 1999. The purpose of the Plan
is to provide a means (i) for receiving employer matching contributions for
those employees participating in The Con Edison Thrift Savings Plan (the “Thrift
Savings Plan”) with respect to whom salary deferral and matching contributions
under the Thrift Savings Plan are or will be limited by application of the
limitations imposed on qualified plans by certain sections of the Code (as
defined below); (ii) of providing such employees with an opportunity to defer a
portion of their salary in accordance with the terms of the Plan as hereinafter
set forth; and (iii) of providing employees who receive an “Incentive Award,” as
such term is defined in the Consolidated Edison Company of New York, Inc.
Executive Incentive Plan (the “Executive Incentive Plan”) or the 2005
Consolidated Edison Company of New York, Inc. Executive Incentive Plan, as
applicable, with an opportunity to defer receipt of all or a portion of such
Incentive Award.
All benefits payable under this Plan, which is intended to constitute a
nonqualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA, shall be paid out of the general
assets of the Company. The Company may establish and fund a trust in order to
aid it in providing benefits due under the Plan. Effective September 1, 2000,
the Plan was amended to provide, among other provisions, the right of a
Participant who has not terminated employment to make an irrevocable election to
distribute payment of his or her Supplemental Salary Deferral Account, Mandatory
Bonus Deferral Account, Optional Bonus Deferral Account and Other Deferrals to a
date earlier than the


1

--------------------------------------------------------------------------------

Exhibit 10.2.2


Participant’s Separation from Service (as defined below); to permit the
Participant to elect subsequent redeferrals of payments to distribute up to the
fifteenth anniversary of his or her Separation from Service; and to permit
Affiliated Companies to adopt the Plan on behalf of some or all of their
eligible employees. The Plan was amended effective January 1, 2006 to comply
with Proposed Treasury Regulations §§ 1.409A-1 to -6. The Plan was amended
effective January 1, 2008 to comply with the final Treasury Regulations of
Section 409A. No portion of the benefits accrued under this Plan prior to
January 1, 2005 shall be “grandfathered” for purposes of Section 409A of the
Code.
The Plan was amended effective January 1, 2013 to adopt the recommendations from
the Total Rewards Study which, by increasing the employer matching contribution
for Participants who are covered under the cash balance formula in the
Consolidated Edison Retirement Plan (“Retirement Plan”), increased the Basic
Salary Deferral (as defined below) for these Participants.
In November 2016, the Board of Directors of Consolidated Edison, Inc., the Board
of Trustees of the Company, the Board of Directors of Orange & Rockland
Utilities, Inc., and the Board of Directors of Con Edison Transmission, Inc.,
(the “Boards”), adopted resolutions that froze future participation in the
Retirement Plan and the Consolidated Edison Company of New York, Inc.
Supplemental Retirement Income Plan for employees hired on or after January 1,
2017, and amended the Plan to provide for the restoration of retirement benefits
that cannot be paid under the Thrift Savings Plan due to qualified plan
limitations under the Code. These actions were taken by the Boards in connection
with resolutions freezing entry to the Consolidated Edison Retirement Plan and
the Consolidated Edison Company of New York, Inc. Supplemental Retirement Income
Plan for employees hired on or after January 1, 2017.
Effective June 1, 2017, the Plan is amended to expand the definition of
“Eligible Employee” to include Participants who elect under the Pension Choice
Program to transfer


2

--------------------------------------------------------------------------------

Exhibit 10.2.2


prospectively to the Defined Contribution Plan Formula (the “DCPF”) in the
Thrift Savings Plan, and who then participate in the DCPF under the Plan. In
addition, because of the inclusion of the DCPF in the Thrift Savings Plan, there
may be Thrift Savings Plan participants whose annual contributions to that plan
exceed the limits set forth in Section 415(c) of the Code.




















































































3

--------------------------------------------------------------------------------

Exhibit 10.2.2


ARTICLE I


DEFINITIONS
1.01    415 (c) Contributions
means the amount of an applicable Participant’s contributions to this Plan and
credited on such Participant’s behalf pursuant to Section 3,01.


1.02    415 (c) Contributions Account
means the bookkeeping account maintained for each applicable Participant to
record all amounts contributed to this Plan from his or her 415(c) Contributions
and credited on his or her behalf pursuant to Section 3.01], earnings, gains and
losses, if any pursuant to Section 3.03, and debits for administrative expenses
allocated pursuant to Section 6.01.
1.03    Accounts
means the aggregate of a Participant’s Basic Salary Deferral Account,
Supplemental Salary Deferral Account, Matching Company Contribution Account,
Supplemental Matching Company Contributions Account, Optional Bonus Deferral
Account, Mandatory Bonus Deferral Account, Dividend Equivalent Payments
Contributions Account, Restricted Stock Cash Value Contributions Account, EIP
Award Contributions Account, ATIP Award Contributions Account, LTIP Award
Contributions Account, Affiliated Company Bonus Plan Award Contributions
Account, DCPF Contributions Account and any other Account that may be
established by the Plan Administrator from time to time on behalf of a
Participant.
1.04    Affiliated Company
means any company other than the Company which is a member of a controlled group
of corporations (as defined in Section 414(b) of the Code) that includes the
Company; any trade or business under common control (as defined in Section
414(c) of the Code) with the Company; any organization (whether or not
incorporated) which is a member of an affiliated service group (as defined in
Section 414(m) of the Code) that includes the Company; and any other entity


4

--------------------------------------------------------------------------------

Exhibit 10.2.2


required to be aggregated with the Company pursuant to regulations under Section
414(o) of the Code.
1.05    Affiliated Company Bonus Plan
means the short term bonus plan, as amended from time to time, of any Affiliated
Company, except O&R, that has been approved by the Plan Administrator.
1.06    Affiliated Company Bonus Plan Award Contributions
means the amount of an applicable Participant’s Affiliated Company Bonus Plan
Awards contributed to this Plan and credited on such Participant’s behalf
pursuant to Section 3.01.
1.07    Affiliated Company Bonus Plan Award Contributions Account
means the bookkeeping account maintained for each applicable Participant to
record all amounts contributed to this Plan from his or her Affiliated Company
Bonus Plan Awards and credited on his or her behalf pursuant to Section 3.01,
earnings, gains and losses, if any pursuant to Section 3.03, and debits for
administrative expenses allocated pursuant to Section 6.01.
1.08    Annual Incentive Award
means either an EIP award or a MVP award, as applicable, of a Participant.
1.09    ATIP
means the Orange and Rockland Utilities, Inc. Annual Team Incentive Policy, as
amended from time to time.
1.10    ATIP Award Contributions
means the amount of an applicable Participant’s ATIP Awards contributed to this
Plan and credited on such Participant’s behalf pursuant to Section 3.01.
1.11    ATIP Award Contributions Account
means the bookkeeping account maintained for each applicable Participant to
record all amounts contributed to this Plan from his or her ATIP Awards and
credited on his or her behalf


5

--------------------------------------------------------------------------------

Exhibit 10.2.2


pursuant to Section 3.01, earnings, gains and losses, if any pursuant to Section
3.03, and debits for administrative expenses allocated pursuant to Section 6.01.
1.12    Basic Salary Deferral Account
means the bookkeeping account maintained for each applicable Participant to
record all amounts credited on such Participant’s behalf as Basic Salary
Deferrals, earnings, gains and losses, if any, pursuant to Section 3.03, and
debits for administrative expenses allocated pursuant to Section 6.01.
1.13    Basic Salary Deferrals
means the amount of contributions credited on a Participant’s behalf, and those
deemed as Basic Salary Deferrals under Section 3.01.
1.14    Beneficiary
means the person, persons, or entity designated by the Participant to receive
the benefits credited to the Participant’s Accounts in the event of the
Participant’s death. In the absence of a designation, or in the event such
designated person or persons are not alive on the date payment is to be made,
the Beneficiary is the person, persons, or entity determined in accordance with
procedures established by the Plan Administrator. A Participant may make a
separate designation of Beneficiary for the additional death benefit payable
pursuant to Section 4.05, so long as the designation is clear, concise, and
unequivocal. In the event the Participant has not named a Beneficiary, the
Beneficiary will first be the beneficiary named in the Thrift Savings Plan;
second, the lawful spouse of the Participant at the time of the distribution of
the Participant’s Accounts; and third, the Participant’s estate.
1.15    Board or Board of Trustees
means the Board of Trustees of the Company.






6

--------------------------------------------------------------------------------

Exhibit 10.2.2


1.16    Change in Administration Date
means the date the portion of the applicable Mandatory Deferral Portion or
Optional Deferral Portion of an Incentive Award granted under the Executive
Incentive Plan is first administered and accounted for as a liability under this
Plan in accordance with the Executive Incentive Plan.
1.17    Change of Control
means and shall be deemed to have occurred as of the date of the first to occur
of the following events:
(a)any Person or Group acquires stock of the Company that, together with stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any Person
or Group is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same Person or Group is not considered to cause a Change of Control
of the Company. An increase in the percentage of stock owned by any Person or
Group as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection. This subsection applies only when there is a transfer of stock
of the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;
(b)any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company;
(c)a majority of members of the Board is replaced during any 12-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of


7

--------------------------------------------------------------------------------

Exhibit 10.2.2


the Board prior to the date of the appointment or election; or
(d)any Person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Group)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change of Control shall be
deemed to occur under this subsection (d) as a result of a transfer to:


(i)
A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(ii)
An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(iii)
A Person or Group that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding stock of the Company; or

(iv)
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a person described in clause (iii) above.

For these purposes, the term “Person” shall mean an individual, corporation,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof (but shall not include the Employer, any underwriter temporarily holding
securities pursuant to an offering of such securities, any trustee or other
fiduciary holding securities under an employee benefit plan of the Employer, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting stock of the
Company). The term “Group” shall


8

--------------------------------------------------------------------------------

Exhibit 10.2.2


have the meaning set forth in Rule 13d-5 of the Securities Exchange Act of 1934,
as amended. If any one Person, or Persons acting as a Group, is considered to
effectively control the Company as described in subsections (b) or (c) above,
the acquisition of additional control by the same Person or Persons is not
considered to cause a Change of Control.
1.18    Code
means the Internal Revenue Code of 1986, as amended from time to time, and any
regulations issued thereunder. Reference to any section of the Code shall
include any successor provision thereto.
1.19    Company
means Consolidated Edison Company of New York, Inc. or any successor thereto by
merger, purchase or otherwise; provided, however, that for purposes of the
definition of “Change of Control” and the definition of “Potential Change of
Control,” “Company” means the highest level holding company of Consolidated
Edison Company of New York, Inc. (or any successor thereto which continues this
Plan) which has publicly traded common stock. “Company” shall also include any
Affiliated Company listed in Appendix A that has adopted the Plan.
1.20    Compensation
means an Eligible Employee’s “Compensation” (as such term is defined in the
Thrift Savings Plan for purposes of determining a participant’s Pre-Tax
Contributions, Roth Contributions and Employer Matching Contributions under the
Thrift Savings Plan) determined without regard to the Statutory Compensation
Limitation (except as otherwise provided in Section 3.01). Compensation shall be
calculated on a per payroll basis by dividing Compensation by payroll periods
and determined prior to any reduction pursuant to a Participant’s election to
make (i) pre- tax, or Roth, contributions under the Thrift Savings Plan, (ii)
pre- tax contributions to a cafeteria plan under Section 125 of the Code or
pre-tax


9

--------------------------------------------------------------------------------

Exhibit 10.2.2


contributions under Section 132(f) of the Code to a transportation reimbursement
account, or (iii) Basic Salary Deferrals or Supplemental Salary Deferrals to
this Plan.
1.21    Deemed Investment Option
means the deemed rate of return with respect to the investment funds as may from
time to time be selected by the Plan Administrator in accordance with Section
3.03.
1.22    Deferred Compensation Agreement
means the deferral and distribution election form and agreement entered into
between the Company and the Participant pursuant to Sections 2.02 and 3.02 under
which the Participant elects to reduce his or her Compensation otherwise payable
for a Plan Year and have that amount contributed to the Plan by the Company or
Affiliated Company as Basic Salary Deferrals and Supplemental Salary Deferrals.
Effective September 1, 2000, a Deferred Compensation Agreement also means an
individual employment agreement between the Company, an Affiliated Company or
Consolidated Edison, Inc. and a Participant that provides for the deferral of
receipt of compensation, Contribution of the deferred Compensation to the Plan,
and designation by the Participant of his or her preferences with respect to
allocation of the deferred compensation among the available Deemed Investment
Options as determined by the Plan Administrator, in his or her sole discretion.
Deferred Compensation Agreement also means the deferral and distribution
election form and agreement entered into between the Company and the Participant
pursuant to Sections 2.02 and 3.02 under which the Participants elects to defer
all or part of his or her Awards into this Plan. A Participant also designates
his or her preferences with regard to the allocation among the available Deemed
Investment Options of the aggregate of the Participant’s Basic Salary Deferrals,
Supplemental Salary Deferrals, Matching Company Contributions, Supplemental
Matching Company Contributions, Mandatory Bonus Deferral Contributions and
Optional Bonus Deferral Contributions, EIP Award Contributions, ATIP Award
Contributions, LTIP Award Contributions, Affiliated Company Bonus


10

--------------------------------------------------------------------------------

Exhibit 10.2.2


Plan Award Contributions, DPFC Contributions made in such Plan Year, if any as
determined by the Plan Administrator, in his or her sole discretion.
1.23    “DCPF”
means the Defined Contribution Pension Formula for management employees as
defined in the Thrift Savings Plan.
1.24    DCPF Contributions
means the amount credited to a DCPF Participant or DCPF Section 415 Participant,
as applicable, pursuant to Section 3.01.
1.25    DCPF Contributions Account
means the bookkeeping account maintained for each DCPF Participant or DCPF
Section 415 Participant, as applicable, who is entitled to a DCPF Contribution,
to record all amounts contributed to the Plan and credited on such Participant's
behalf pursuant to Section 3.01, earnings, gains and losses, if any, pursuant to
Section 3.03, and debits for administrative expenses allocated pursuant to
Section 6.01.
1.26    DCPF Participant
means an Eligible Employee who is hired on or after January 1, 2017 or is
rehired, reemployed or reinstated, as further described under the Retirement
Plan, and is covered under the DCPF, or an Eligible Employee hired before
January 1, 2017 who is eligible to elect under the Pension Choice and elected to
participate in the DCPF.
1.27    DCPF Section 415 Participant
means an Eligible Employee who is covered under the DCPF and whose benefit under
the Thrift Savings Plan is subject to the limitations imposed by Section 415 of
the Code, but who would otherwise qualify as an Eligible Employee but for the
fact that his or her compensation for that Plan Year did not exceed the
Statutory Compensation Limit. DCPF Sections 415 Participants are ineligible to
make Basic Salary Deferrals or Supplementary Salary Deferrals.




11

--------------------------------------------------------------------------------

Exhibit 10.2.2


1.28    Dividend Equivalent Payments Contributions
means the payments made on the Restricted Stock Units awarded a Participant in a
Deferred Compensation Agreement.
1.29    Dividend Equivalent Payments Contributions Account
means the bookkeeping account maintained for each Participant, who is entitled
to a Dividend Equivalent Contribution, to record all amounts credited on such
Participant’s behalf as Dividend Equivalent Contributions pursuant to Section
3.02, earnings, gains and losses, if any, pursuant to Section 3.03, and debits
for administrative expenses allocated pursuant to Section 6.01.
1.30    Effective Date
means January 1, 1994.
1.31    EIP
means the Consolidated Edison Company of New York, Inc. 2005 Executive Incentive
Plan (EIP), as amended from time to time.
1.32    EIP Award Contributions
means the amount of an applicable Participant’s EIP Awards contributed to this
Plan and credited on such Participant’s behalf pursuant to Section 3.01.
1.33    EIP Award Contributions Account
means the bookkeeping account maintained from each applicable Participant to
record all amounts contributed to this Plan from his or her EIP Awards and
credited on his or her behalf pursuant to Section 3.01, earnings, gains and
losses, if any pursuant to Section 3.03, and debits for administrative expenses
allocated pursuant to Section 6.01.
1.34    Eligible Employee
means an employee of the Company whose Compensation for a Plan Year exceeds the
Statutory Compensation Limitation and who is eligible to and is a participant in
the Thrift Savings


12

--------------------------------------------------------------------------------

Exhibit 10.2.2


Plan, or any other key employee designated by the Chief Executive Officer of the
Company as eligible to participate in the Plan. Eligible Employee also means a
key employee of an Affiliated Company that affirmatively adopts the Plan on
behalf of one or more of its employees; provided, however, that, such employee
would otherwise meet the eligibility requirements if he or she worked for the
Company.
1.35    ERISA
means the Employee Retirement Income Security Act of 1974, as amended from time
to time.
1.36    Executive Incentive Plan
means the Consolidated Edison Company of New York, Inc. Executive Incentive Plan
as amended, from time to time.
1.37    Incentive Award
means an Award granted to a Participant under the terms of the Executive
Incentive Plan, the EIP, the LTIP, the ATIP or an Affiliated Company Bonus Plan.
1.38    LTIP
means the Consolidated Edison, Inc. Long Term Incentive Plan, as amended from
time to time.
1.39    LTIP Award Contributions
means the amount of an applicable Participant’s LTIP Awards contributed to this
Plan and credited on such Participant’s behalf pursuant to Section 3.01.
1.40    LTIP Award Contributions Account
means the bookkeeping account maintained for each applicable Participant to
record all amounts contributed to this Plan from his or her LTIP Awards and
credited on his or her behalf pursuant to Section 3.01, earnings, gains and
losses, if any pursuant to Section 3.03, and debits for administrative expenses
allocated pursuant to Section 6.01.


13

--------------------------------------------------------------------------------

Exhibit 10.2.2


1.41    Mandatory Bonus Deferral Contributions
means the amount of contributions credited on a Participant’s behalf pursuant to
Section 3.01.
1.42    Mandatory Bonus Deferral Account
means the bookkeeping account maintained for each Participant to record all
amounts credited on such Participant’s behalf under Section 3.01, earnings,
gains and losses on those amounts pursuant to Section 3.03, and debits for
administrative expenses allocated pursuant to Section 6.01.
1.43    Mandatory Deferral Portion
means the “Mandatory Deferral Portion,” as such term is defined in the Executive
Incentive Plan or EIP (as applicable), of an Incentive Award.
1.44    Matching Company Contribution Account
means the bookkeeping account maintained for each Participant to record all
amounts credited on such Participant’s behalf under Section 3.01 and all amounts
credited on such Participant’s behalf under the Supplemental Thrift Plan as of
March 31, 1999 or such later date as of which such amounts are administered
under this Plan, earnings, gains and losses, if any, on those amounts pursuant
to Section 3.03, and debits for administrative expenses allocated pursuant to
Section 6.01.
1.45    Matching Company Contributions
means company matching contributions, as such term is defined in the Thrift
Savings Plan credited on a Participant’s behalf under Section 3.01.
1.46    O&R means Orange & Rockland Utilities, Inc.
1.47    Optional Bonus Deferral Contributions
means the amount of contributions credited on a Participant’s behalf pursuant to
Section 3.01.


14

--------------------------------------------------------------------------------

Exhibit 10.2.2


1.48    Optional Bonus Deferral Account
means the bookkeeping account maintained for each Participant to record all
amounts credited on such Participant’s behalf under Section 3.01, earnings,
gains and losses on those amounts pursuant to Section 3.03, and debits for
administrative expenses allocated pursuant to Section 6.01.
1.49    Optional Deferral Portion
means the “Optional Deferral Portion,” as such term is defined in the Executive
Incentive Plan, of an Incentive Award.
1.50    Participant
means (i) each Eligible Employee who has made an election described in Section
2.02; (ii) each person who has made a deferral election which has resulted in
all or any portion of any of the Eligible Employee’s Incentive Awards to be
administered and accounted for as a liability under this Plan; (iii) each other
Eligible Employee who is credited with Matching Company Contributions or
Supplemental Matching Company Contributions; (iv) each Eligible Employee who has
a written employment agreement under which such person is granted an award of
restricted stock units; and (v) such other Eligible Employee who is covered by
the provisions of Section 4.06. Participant may also include a DCPF Participant
and a DCPF Section 415 Participant when the context requires.
1.51    Pension Choice
means such term as defined in the Retirement Plan.
1.52    Plan
means the Consolidated Edison Company of New York, Inc. Deferred Income Plan as
set forth in this document and as amended from time to time.






15

--------------------------------------------------------------------------------

Exhibit 10.2.2


1.53    Plan Administrator
means the individual appointed by the Chief Executive Officer of the Company to
administer the Plan as provided in Article V.
1.54    Plan Year
means the calendar year.
1.55    Potential Change of Control
means an event which shall occur if:
a.the Company enters into a definitive written agreement, the consummation of
which would result in the occurrence of a “Change Event”;
b.the Company or any Person (as defined in Section 1.17) publicly announces an
intention to take or to consider taking actions which, if consummated, would
constitute a “Change Event”; or
c.any Person becomes the beneficial owner (as defined in Rule 13d- 3 promulgated
under the Exchange Act), directly or indirectly, of securities of the Company
representing 15% or more of the then outstanding shares of Common Stock of the
Company or the combined voting power of the Company’s then outstanding
securities.
d.For the purposes of this Section, a “Change Event” means an event which shall
occur if:
i.
any person, as defined in Section 3(a)(9) of the Exchange Act, as such term is
modified in Sections 13(d) and 14(d) of the Exchange Act (other than (i) any
employee plan established by any “Corporation” (which for these purposes shall
be deemed to be the Company and any corporation, association, joint venture,
proprietorship or partnership which is connected with the Company either through
stock ownership or through common control, within the meaning of Sections 414(b)
and (c) and 1563 of the Code),



16

--------------------------------------------------------------------------------

Exhibit 10.2.2


(ii) the Company or any of its affiliates (as defined in Rule 12b-2 promulgated
under the Exchange Act), (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company) (a “Person”), is or becomes the
beneficial owner (as defined in Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of securities of the Company (excluding from the
securities beneficially owned by such Person any securities directly acquired
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing 20% or more of
either the then outstanding shares of Common Stock of the Company or the
combined voting power of the Company’s then outstanding voting securities;
ii.
during any period of up to two consecutive years individuals who, at the
beginning of such period, constitute the Board cease for any reason to
constitute a majority of the directors then serving on the Board, provided that
any person who becomes a director subsequent to the beginning of such period and
whose appointment or election by the Board or nomination for election by the
Company’s shareholders was approved by at least two thirds of the directors then
still in office who either were directors at the beginning of such period or
whose appointment, election or nomination for election was previously so
approved (other than a director (i) whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A under the Exchange Act; or (ii) who was designated



17

--------------------------------------------------------------------------------

Exhibit 10.2.2


by a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), (c) or (d) of this Section 1.55) shall
be deemed a director as of the beginning of such period;
iii.
consummation of a merger or consolidation of the Company with any other
corporation or approval of the issuance of voting securities of the Company in
connection with a merger or consolidation of the Company occurs (other than (i)
a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of any Corporation, at least 51% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner (as
defined in paragraph (a) above), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or the affiliates of a business)
representing 20 percent or more of either the then outstanding shares of Common
Stock of the Company or the combined voting power of the Company’s then
outstanding voting securities; or



18

--------------------------------------------------------------------------------

Exhibit 10.2.2


iv.
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 65% of the combined voting power of the voting
securities of which are owned by persons in substantially the same proportions
as their ownership of the Company immediately prior to the sale.

Notwithstanding the foregoing, no “Change Event” shall be deemed to have
occurred if there is consummated any transaction, or series of integrated
transactions, immediately following which the record holders of the Common Stock
immediately prior to such transaction, or series of integrated transactions,
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of integrated transactions.
1.56    Restricted Stock Cash Value Contributions
means the cash value of the restricted stock units awarded to a Participant in
an agreement. The amount of the Restricted Stock Cash Value Contributions is
determined by the terms and conditions of the particular agreement.
1.57    Restricted Stock Cash Value Contributions Account
means the bookkeeping account maintained for each applicable Participant to
record amounts credited on such Participant’s behalf under Section 3.01
earnings, gains and losses on those amounts, pursuant to Section 3.03, and
debits for administrative expenses allocated pursuant to Section 6.01.
1.58    Retirement
means a Separation from Service either (a) under circumstances in which the
Participant is eligible to receive a an early retirement or normal retirement
pension benefit under a defined


19

--------------------------------------------------------------------------------

Exhibit 10.2.2


benefit plan maintained by the Company or an Affiliated Company or (b) in the
case of any Participant who is employed after age 60 and who is not eligible to
receive an early retirement or normal retirement pension benefit under any
defined benefit plan, on or after the Participant’s 65th birthday.
1.59    Retirement Plan means The Consolidated Edison Retirement Plan as amended
from time to time.
1.60    Section 409A
means Section 409A of the Code and the applicable rulings and regulations
promulgated thereunder.
1.61    Separation from Service
means with respect to a Participant, a “separation from service” with the
Company as determined under the default provisions in Treasury Regulation
Section 1.409A-1(h).
1.62    Specified Employee
means a specified employee of the Company as determined under the Company’s
established methodology for determining “specified employees” under Section 409A
on the date on which a Participant incurs a Separation from Service.
1.63    Statutory Compensation Limitation
means the limitation set forth in Section 401(a)(17) of the Code as in effect
each year for the Thrift Savings Plan.
1.64    Statutory Limitations
means the limitations set forth in Section 401(a)(17) and Section 402(g)(1) of
the Code.
1.65    Supplemental Matching Company Contributions Account
means the bookkeeping account maintained for each Participant to record all
amounts credited on such Participant’s behalf under Section 3.01 and all amounts
credited on such Participant’s behalf under the Supplemental Thrift Plan as of
March 31, 1999 or such later date


20

--------------------------------------------------------------------------------

Exhibit 10.2.2


as of which such amounts are administered under this Plan, earnings, gains and
losses, if any, on those amounts pursuant to Section 3.03, and debits for
administrative expenses allocated pursuant to Section 6.01.
1.66    Supplemental Matching Company Contributions
means the amount of contributions credited on a Participant’s behalf under
Section 3.01.
1.67    Supplemental Salary Deferral Account
means the bookkeeping account maintained for each Participant to record all
amounts credited on such Participant’s behalf under Section 3.01, earnings,
gains and losses on those amounts pursuant to Section 3.03, and debits for
administrative expenses allocated pursuant to Section 6.01.
1.68    Supplemental Salary Deferrals
means the amount of contributions credited on a Participant’s behalf under
Section 3.01.
1.69    Supplemental Thrift Plan
means the Supplemental Thrift Savings Plan of Consolidated Edison Company of New
York, Inc. as effective on March 31, 1999.
1.70    Thrift Savings Plan
means The Consolidated Edison Thrift Savings Plan as amended from time to time.
1.71    Unforeseeable Emergency
means an “unforeseeable emergency” within the meaning of Section
409A(a)(2)(B)(ii). The Plan Administrator shall determine whether the
circumstances presented by the Participant constitute an unanticipated emergency
consistent with the requirements of Section 409A.
1.72    Valuation Date
means the last day of each calendar month, commencing with the calendar month in
which the Effective Date occurs, and any other date designated as a Valuation
Date by the Plan Administrator.






21

--------------------------------------------------------------------------------

Exhibit 10.2.2


ARTICLE II


PARTICIPATION


2.01    Participation
An Eligible Employee shall become a Participant in the Plan on the earliest of:
a.the date the Eligible Employee first has Basic Salary Deferrals or
Supplemental Salary Deferrals credited on his or her behalf under the Plan
pursuant to Sections 2.02 and 3.01; or
b.the date the Eligible Employee first has Mandatory Bonus Deferral
Contributions or Optional Bonus Deferral Contributions administered and
accounted for as a liability under the Plan pursuant to Section 3.01; or
c.the date set forth in an Eligible Employee’s Deferred Contribution Agreement;
or
d.the date an Eligible Employee first has Incentive Award Contributions credited
on his or her behalf under the Plan pursuant to Section 3.01; or
e.the date a DCPF Participant or DCPF Section 415 Participant is first credited
with a DCPF Contribution under the Plan pursuant to Section 3.01.


2.02    Deferred Compensation Agreements
a.Any Eligible Employee, who wishes to have salary reduction contributions
credited on his or her behalf to a Basic Salary Deferral Account under the Plan
in a Plan Year or who wished to have any portion of an Incentive Award
contributed to an Incentive Award Account under in a Plan Year shall, during the
deferral enrollment period which shall occur in the Plan Year prior to the Plan
Year to which the deferral relates, complete, execute and file with the Plan
Administrator an irrevocable Deferred Compensation Agreement authorizing Basic
Salary Deferrals under this Plan for such Plan Year in accordance with the
provisions of paragraph (c)(i) below and Section 3.01. The Deferred Compensation
Agreement may also authorize Supplemental Salary Deferrals under this


22

--------------------------------------------------------------------------------

Exhibit 10.2.2


Plan in accordance with the provisions of paragraph (c)(ii) below and Section
3.01 for such Plan Year if (i) the Eligible Employee is an officer of the
Company or is designated by the Chief Executive Officer of the Company as
eligible to make Supplemental Salary Deferrals and (ii) the Eligible Employee
authorizes on such Deferred Compensation Agreement the Basic Salary Deferrals
permitted to be made to this Plan. The Deferred Compensation Agreement may also
authorize the contribution of all or a portion of an Incentive Award under this
Plan for such Plan Year in accordance with the provisions of paragraph (c) (iii)
below and Section 3.01.
b.Notwithstanding the provisions of paragraph (a) above, subject to approval by
the Plan Administrator, in its sole discretion, an individual who becomes an
Eligible Employee and wishes to have salary reduction contributions credited on
his or her behalf to a Basic Salary Deferral Account in the calendar year such
individual first becomes an Eligible Employee must, no later than 30 days
following the date such individual becomes an Eligible Employee (provided such
Eligible Employee does not participate in any other Company “account balance
plan,” as such term is defined under Section 409A), complete, execute and file
with the Plan Administrator an irrevocable Deferred Compensation Agreement
authorizing Basic Salary Deferrals under this Plan for such Plan Year in
accordance with the provisions of paragraph (c)(i) below and Section 3.01. Such
Deferred Compensation Agreement may also authorize Supplemental Salary Deferrals
under this Plan in accordance with the provisions of paragraph (c)(ii) below and
Section 3.01 for such Plan Year if (i) the Eligible Employee is an officer of
the Company or is designated by the Chief Executive Officer of the Company as
eligible to make Supplemental Salary Deferrals and (ii) the Eligible Employee
authorizes on the Deferred Compensation Agreement the Basic Salary Deferrals
permitted to be made to this Plan. Such Deferred Compensation Agreement may also
authorize Incentive Award


23

--------------------------------------------------------------------------------

Exhibit 10.2.2


contributions under this Plan in accordance with the precision so paragraph
(c)(ii) below and Section 3.01 for such Plan Year.
c.A Deferred Compensation Agreement for a Plan Year shall be in writing and be
properly completed upon a form approved by the Plan Administrator or his or her
designee, who shall be the sole judge of the proper completion thereof. Such
Deferred Compensation Agreement shall specify:
i.
the Participant’s election to have his or her Compensation reduced by 6% or,
effective January 1, 2013, if (A) the Participant is covered under the cash
balance formula of the Retirement Plan or, (B) on or after January 1, 2017, the
DCPF Participant is covered under the DCPF, the DCPF Participant’s election to
have his or her Compensation reduced by 8% (or such other percentage as
specified for such purpose by the Plan Administrator), and credited on his or
her behalf to the Plan as Basic Salary Deferrals;

ii.
the percentage of the Participant’s Compensation to be reduced and credited on
the Participant’s behalf to the DIP by the Company as Supplemental Salary
Deferrals. Such percentage shall be in multiples of 1% and shall not exceed 50%
unless the Plan Administrator specifies some other percentage for such purpose;

iii.
the percentage (in multiples of 1% up to 100%) of Dividend Equivalent Payments
or Incentive Award payments credited to the Participant’s Account in this Plan
for such Plan Year;

iv.
the Participant’s preferences for allocating contributions credited for such
Plan Year among the Deemed Investment Options;

v.
if applicable, the specific payment commencement date for any In-Service
Distribution permitted in accordance with Section 4.01(a), which date shall



24

--------------------------------------------------------------------------------

Exhibit 10.2.2


not be earlier than the end of the Plan Year to which such deferral relates; and
vi.
an election, if any, of the form of payment upon the Participant’s Separation
from Service as provided in Section 4.02(b).

d.Any Deferred Compensation Agreement made by an Eligible Employee shall be
effective only with respect to Compensation to be earned in the Plan Year(s)
following the date on which the Deferred Compensation Agreement is effective.
Basic Salary Deferrals, Supplemental Salary Deferrals, Matching Company
Contributions, Supplemental Matching Company Contributions, Mandatory Bonus
Deferral Contributions, Optional Bonus Deferral Contributions, Dividend
Equivalent Payments Contributions, Restricted Stock Cash Value Contributions,
EIP Award Contributions, ATIP Award Contributions, LTIP Award Contributions,
Affiliated Company Bonus Plan Award Contributions and any other contributions
that the Plan Administrator may determine from time to time as eligible for this
Plan are to be credited in the Plan Year to which such Deferred Compensation
Agreement relates. The terms of an Eligible Employee’s Deferred Compensation
Agreements may differ from Plan Year to Plan Year.
e.Notwithstanding the foregoing, if a Participant receives a hardship withdrawal
of pretax contributions from the Thrift Savings Plan or any other plan which is
maintained by the Company and which meets the requirements of Section 401(k) of
the Code (or any successor thereof) and is precluded from making contributions
to such plan for at least 12 months after receipt of the hardship withdrawal,
the Participant’s Deferred Compensation Agreement, if any, shall be cancelled
for the remainder of the Plan Year in which the Participant receives the
hardship withdrawal distribution from the Thrift Savings Plan. Any Compensation
payment which would have been deferred pursuant to the Participant’s Deferred
Compensation Agreement but for the application of this paragraph


25

--------------------------------------------------------------------------------

Exhibit 10.2.2


(e) shall be paid to the Participant as if the Participant had not entered into
the Deferred Compensation Agreement.
2.03    Agreements that Qualify as Deferred Compensation Agreements
An Eligible Employee who has entered into an agreement providing for the award
of restricted stock units and has elected to defer some or all of his or her
dividend equivalent payments, his or her restricted stock units cash value or
both into the Plan will be subject to the terms and conditions set forth in his
or her agreement to the extent such terms and conditions are not inconsistent
with the Plan. If there are inconsistencies between the Plan and an agreement,
the Plan Administrator will have the sole discretion to make final and binding
decisions with regard to those contributions that have been set aside in the
Plan. In all cases, such decisions shall be consistent with the requirements of
Section 409A.
2.04    Termination of Participation
Except for an Officer’s or designated Participant’s right to a death benefit
upon his or her retirement as set forth in Section 4.06 below, a Participant’s
participation in the Plan shall terminate when the total vested portion of the
Participant’s Accounts under the Plan is distributed to the Participant or on
the Participant’s behalf.








































26

--------------------------------------------------------------------------------

Exhibit 10.2.2


ARTICLE III


ACCOUNTS
3.01    Amount of Contributions to be Credited
For any Plan Year, the amount of contributions to be recorded on the books of
the Company on behalf of a Participant shall be equal to the sum of the Basic
Salary Deferrals, Supplemental Salary Deferrals, Matching Company Contributions,
Supplemental Matching Company Contributions, Mandatory Bonus Deferral
Contributions, Optional Bonus Deferral Contributions, Dividend Equivalent
Contributions Restricted Stock Cash Value Contributions, EIP Contributions, ATIP
Contributions, LTIP Contributions, Affiliated Company Bonus Contributions, DCPF
Contributions, and 415(c) Contributions and any other contributions allowed by
the Plan Administrator determined under the following paragraphs. In addition,
the amounts credited on a Participant’s behalf under the Supplemental Thrift
Plan shall be recorded on the books of the Company on behalf of such Participant
as set forth below.
a.Basic Salary Deferrals. The amount of Basic Salary Deferrals for a Plan Year
shall be equal to the designated percentage of Compensation elected by the
Participant in the Participant’s Deferred Compensation Agreement, provided that
the reduction in the Participant’s Compensation for Basic Salary Deferrals
elected by the Participant shall be made only with respect to Compensation
payable in the Plan Year beginning after the date the Participant’s Deferred
Compensation Agreement becomes effective. Except as provided in Section 3.01,
Basic Salary Deferrals are permitted under this paragraph (a) only with respect
to the Participant’s Compensation for which pre tax contributions could not be
contributed to the Thrift Savings Plan because of the Statutory Limitations.
For Plan Years beginning on or after January 1, 2001, a Participant must elect
to defer at least 6% of his or her Compensation earned in such Plan Year as a
Basic Salary Deferral. Amounts in excess of 6% may be deferred as Supplemental
Salary Deferrals to the


27

--------------------------------------------------------------------------------

Exhibit 10.2.2


extent such Participant is eligible to make Supplemental Salary Deferrals. For
Plan Years beginning on or after January 1, 2013, a Participant who is covered
under the cash balance formula of the Retirement Plan must elect to defer at
least 8% of his or her Compensation earned in such Plan Year as a Basic Salary
Deferral. Amounts in excess of 8% may be deferred as Supplemental Salary
Deferrals to the extent such Participant is eligible to make Supplementary
Salary Deferrals.
For Plan Years beginning on or after January 1, 2017, a DCPF Participant who is
either automatically covered under the DCPF or made an election under the
Pension Choice Program to be covered under the DCPF, must elect to defer at
least 8% of his or her Compensation earned in such Plan Year as a Basic Salary
Deferral. Amounts in excess of 8% may be deferred as Supplemental Salary
Deferrals to the extent such Participant is eligible to make Supplementary
Salary Deferrals.


b.Supplemental Salary Deferrals. The amount of Supplemental Salary Deferrals for
a Plan Year shall be equal to the designated percentage of Compensation elected
by the Participant in the Participant’s Deferred Compensation Agreement in
accordance with Section 2.02, provided that the reduction in the Participant’s
Compensation corresponding to the Supplemental Salary Deferrals elected by the
Participant shall be made only with respect to Compensation earned and payable
in the Plan Year after the date the Participant’s Deferred Compensation
Agreement becomes effective or, if the Participant so elects on the
Participant’s Deferred Compensation Agreement, only with respect to the
Participant’s Compensation for which pre-tax contributions could not be
contributed to the Thrift Savings Plan because of the Statutory Limitations. If
the reduction in the Participant’s Compensation corresponding to the
Supplemental Salary Deferrals elected by the Participant reduces the
Participant’s Compensation below one twelfth of the Statutory Compensation
Limitation, a portion of such Supplemental Salary


28

--------------------------------------------------------------------------------

Exhibit 10.2.2


Deferrals shall be matched by Matching Company Contributions under Section 3.02.
Such matched Supplemental Salary Deferrals shall be deemed Basic Salary
Deferrals for all other provisions of this Plan.
c.Matching Company Contributions. The amount of Matching Company Contributions
for a Plan Year shall be equal to the sum of the Basic Salary Deferrals and
Supplemental Salary Deferrals made on the Participant’s behalf for the Plan Year
multiplied by the rate at which Matching Company Contributions are made under
the Thrift Savings Plan; provided, however, that such amount shall not exceed
the result of (i) minus (ii) as follows:
i.
the product of (A), (B) and (C) as follows:

A.
is an amount equal to the Participant’s Compensation for the Plan Year;

B.
is the maximum percentage of “Compensation” (as such term is defined under the
Thrift Savings Plan) with respect to which Matching Company Contributions under
the Thrift Savings Plan may be made; and

C.
is the rate at which Matching Company Contributions are made under the Thrift
Savings Plan; and

ii.
is the actual amount of the Matching Company Contributions made by the Company
on behalf of the Participant under the Thrift Savings Plan for such Plan Year.

d.
Supplemental Matching Company Contributions. The Chief Executive Officer of the
Company may authorize that Supplemental Matching Company Contributions be made
for a Plan Year, which shall be allocated in such amounts and to such
Participants as the Chief Executive Officer of the Company shall determine in a
manner consistent with Section 409A.



29

--------------------------------------------------------------------------------

Exhibit 10.2.2


e.
Mandatory Bonus Deferral Contributions. The amount of Mandatory Bonus Deferral
Contributions for a Plan Year shall be equal to the value on the Change of
Administration Date of any portion of the Mandatory Deferral Portion of an
Incentive Award granted under the Executive Incentive Plan that is administered
and accounted for as a liability under this Plan in accordance with the
Executive Incentive Plan.

f.
Optional Bonus Deferral Contributions. The amount of Optional Bonus Deferral
Contributions for a Plan Year shall be equal to the value on the Change of
Administration Date of any portion of the Optional Deferral Portion of an
Incentive Award granted under the Executive Incentive Plan that is administered
and accounted for as a liability under this Plan in accordance with the
Executive Incentive Plan.

g.
Dividend Equivalent Contributions. The amount of Dividend Equivalent
Contributions for a Plan Year will be equal to the dividend payments
attributable to the number of restricted stock units paid on the dividend
payment dates during the Plan Year that have been deferred in accordance with
the applicable Participant’s Deferred Compensation Agreement.

h.
Restricted Stock Cash Value Contributions. The amount of a Restricted Stock Cash
Value Contribution for a Plan year will be determined based on the agreement of
the affected Participant.

i.
EIP Award Contributions. The amount of an EIP Incentive Award for a Plan Year
will be equal to the amount of the Participants EIP Incentive Award he or she
elects to defer into the Plan in accordance with the applicable Participant’s
Deferred Compensation Agreement.



30

--------------------------------------------------------------------------------

Exhibit 10.2.2


j.
ATIP Award Contributions. The amount of an ATIP Incentive Award for a Plan Year
will be equal to the amount of the Participant’s ATIP Incentive Award he or she
elects to defer into this Plan in accordance with the applicable Participant’s
Deferred Compensation Agreement.

k.
LTIP Award Contributions. The amount of an LTIP Incentive Award for a Plan Year
will be equal to the amount of the Participant’s LTIP Incentive Award he or she
elects to defer into the Plan in accordance with the applicable Participant’s
Deferred Compensation Agreement.

l.
Affiliated Company Bonus Plan Award Contributions. The amount of an Affiliated
Company Bonus Plan Incentive Award for a Plan Year will be equal to the amount
of the Participant’s Affiliated Group Bonus Plan Award he or she elects to defer
into the Plan in accordance with the applicable Participant’s Deferred
Compensation Agreement.

m.
DCPF Contributions. In the case of a DCPF Participant, the amount of DCPF
Contributions for a Plan Year will be equal to (a) the contribution amount that
would have been credited to a DCPF Participant under the DCPF if (i) the Thrift
Savings Plan included such DCPF Participant’s Annual Incentive Award in
determining the contribution, and (ii) there was no Statutory Compensation Limit
in effect, minus (b) the amount actually credited to a DCPF Participant under
the Thrift Savings Plan. In the case of a DCPF Section 415 Participant, the
determination of the amount of DCPF contributions is as described above except
that any Annual Incentive Award earned shall be excluded from clause (a)(i)
above.













31

--------------------------------------------------------------------------------

Exhibit 10.2.2


3.02    Accounting for Contributions
The contributions recorded on the books of the Company shall be credited to a
Participant’s Basic Salary Deferral Account, Supplemental Salary Deferral
Account, DCPF Contributions Account and 415(c) Contributions Account, at the
same time as they would have been credited to the Participant’s account under
the Thrift Savings Plan had such contributions been made under the Thrift
Savings Plan.
i.
The contributions recorded on the books of the Company pursuant to Section
3.01(c) above shall be credited to a Participant’s Matching Company Contribution
Account at the same time as they would have been credited to the Participant’s
account under the Thrift Savings Plan had such contributions been made under the
Thrift Savings Plan.

ii.
The contributions recorded on the books of the Company pursuant to Section
3.01(d) above shall be credited to a Participant’s Supplemental Matching Company
Contribution Account at the time designated for such purpose by the Chief
Executive Officer of the Company.

iii.
The contributions recorded on the books of the Company shall be credited to a
Participant’s Mandatory Bonus Deferral Account, Optional Bonus Deferral Account,
Dividend Equivalent Payments Contributions Account, Restricted Stock Cash Value
Contributions Account, EIP Award Contributions Account, ATIP Award Contributions
Account, LTIP Award Contributions Account, Affiliated Company Bonus Plan Award
Contributions Account, DCPF Contributions Account, 415(c) Contributions Account
on the date such contributions are first administered and accounted for as a
liability under this Plan.



32

--------------------------------------------------------------------------------

Exhibit 10.2.2


iv.
As of April 1, 1999, or the date thereafter on which it is administratively
practicable as determined by the Plan Administrator, the contributions recorded
on the books of the Company on account of amounts credited under the
Supplemental Thrift Plan shall be credited to a Participant’s Matching Company
Contribution Account.

Unless the Plan Administrator determines otherwise, no future Basic Salary
Deferrals or Supplemental Salary Deferrals by a Participant shall be permitted
and no future Matching Company Contributions or Supplemental Matching Company
Contributions shall be made on behalf of such Participant if such Participant is
no longer an Eligible Employee.
3.03    Accounts and Rate of Return
a.Accounts shall be credited with earnings, gains and losses, if any, of the
Deemed Investment Options selected by the Plan Administrator, with such
allocation among the Deemed Investment Options as the Plan Administrator
selects. However, a Participant shall designate on each Deferred Compensation
Agreement his or her preferences with regard to the allocation among the Deemed
Investment Options of the aggregate of his or her contributions made pursuant to
the Deferred Compensation Agreement or to be credited in the Plan Year to which
the Deferred Compensation Agreement relates. A Participant may designate a
preference with respect to the allocation in any one of the Deemed Investment
Options or may designate any combination in such multiples as specified by the
Plan Administrator. The amounts credited on a Participant’s behalf under the
Supplemental Thrift Plan shall be allocated to the Deemed Investment Option
selected for the Participant’s Company Matching Contributions for the Plan Year
commencing January 1, 1999. The amounts credited on a Participant’s behalf under
the Executive Incentive Plan as of March 31, 1999 and transferred to this Plan
in accordance with the Executive Incentive Plan shall be allocated to the Deemed
Investment Option


33

--------------------------------------------------------------------------------

Exhibit 10.2.2


selected for the Participant’s Mandatory and Optional Bonus Deferral
Contributions, respectively, for the Plan Year transferred. The Plan
Administrator may from time to time make additional Deemed Investment Options
available as a performance measure under this Plan and may determine that any
Deemed Investment Option that it has previously established be terminated as a
performance measure under this Plan.
b.A Participant may elect to change his or her preferences with respect to the
allocation among the Deemed Investment Options for a Plan Year for the aggregate
of future Contributions in that Plan Year at such times and in accordance with
such procedures specified by Plan Administrator.
c.With regard to the aggregate of a Participant’s existing Accounts, a
Participant may designate a preference to transfer balances among the available
Deemed Investment Options at such times and in accordance with such procedures
specified by the Plan Administrator. Any transfers must be made in such
multiples as specified by the Plan Administrator. The Plan Administrator may
impose such additional rules and limitations upon transfers between Deemed
Investment Options as the Plan Administrator may consider necessary or
appropriate.
d.The Participant, on behalf of himself or herself and his or her Beneficiary,
assumes all risk in connection with any deemed decrease in value of the Deemed
Investment Options which are invested or which continue to be invested in
accordance with the provisions of the Plan.
e.Notwithstanding any other provision of the Plan, the Plan Administrator shall
have sole and absolute discretion with regard to the investment returns credited
to a Participant’s Accounts.






34

--------------------------------------------------------------------------------

Exhibit 10.2.2


3.04    Vesting of Accounts
a.A Participant is at all times be fully vested in the Participant’s Basic
Salary Deferral Account, Supplemental Salary Deferral Account, Mandatory Bonus
Deferral Account, Optional Bonus Deferral Account (including amounts transferred
from the Executive Incentive Plan), Dividend Equivalent Contributions Account,
EIP Award Contributions Account, ATIP Award Contributions Account, LTIP Award
Contributions Account, Affiliated Company Bonus Plan Award Contributions Account
and other deferral accounts established by the Plan Administrator.
b.A Participant shall vest in the Matching Company Contributions and DCPF
Contributions made on the Participant’s behalf and earnings thereon at the same
time and to the same extent as such Participant is vested in Matching Company
Contributions and DCPF Contributions under the Thrift Savings Plan.
c.A Participant shall vest in the Supplemental Matching Company Contributions
made on the Participant’s behalf and earnings thereon in accordance with Section
3.02 under the vesting schedule established for such contributions by the Plan
Administrator.
d.A Participant is vested in his or her Restricted Stock Cash Value Account in
accordance with the applicable vesting schedule set forth in the Participant’s
award agreement.
3.05    Individual Accounts
The Plan Administrator shall maintain, or cause to be maintained, records
showing the individual balances of each Participant’s Accounts and the vested
portion thereof. At least once a year, each Participant shall be furnished with
a statement setting forth the value of the Participant’s Accounts.














35

--------------------------------------------------------------------------------

Exhibit 10.2.2




ARTICLE IV


PAYMENT OF BENEFITS
4.01    Commencement of Payment and Timing of Distributions


a.In Service Distributions. Except as provided in Sections 4.02 or 4.03, payment
of any portion of a Participant’s Accounts, other than the Basic Salary Deferral
Account, DPFC Contributions Account, and Matching Company Contribution Account,
for a reason other than the Participant’s Separation from Service, shall
commence as follows:
i.
in accordance with the Participant’s election in the applicable Deferred
Compensation Agreement, with respect to payment of a Participant’s Supplemental
Salary Deferral Account attributable to Supplemental Salary Deferrals made on
the Participant’s behalf for a Plan Year and earnings, gains and losses thereon;

ii.
in accordance with the Participant’s election relating to the Mandatory Deferral
Portion of any Incentive Award granted under the Executive Incentive Plan, with
respect to payment of a Participant’s Mandatory Bonus Deferral Account
attributable to Mandatory Bonus Deferral Contributions relating to such
Mandatory Deferral Portion and earnings, gains and losses thereon;

iii.
in accordance with the Participant’s election relating to the Optional Deferral
Portion of any Incentive Award granted under the Executive Incentive Plan, with
respect to payment of a Participant’s Optional Bonus Deferral Account
attributable to Optional Bonus Deferral Contributions relating to such Optional
Deferral Portion and earnings, gains and losses thereon;

iv.
in accordance with the Participant’s election in effect under the Executive
Incentive Plan, immediately prior to the transfer of any Incentive Award



36

--------------------------------------------------------------------------------

Exhibit 10.2.2


granted under such Executive Incentive Plan with respect to payment of such
amounts transferred on the Participant’s behalf which were credited under the
Executive Incentive Plan prior to April 1, 1999 and earnings, gains and losses
thereon;
v.
in accordance with the Participant’s election in effect under an award agreement
or a Deferred Compensation Agreement, with respect to Dividend Equivalent
Contributions and/or Restricted Stock Cash Value Contributions and earnings,
gains and losses; and

vi.
in accordance with the Participant’s election in the applicable Deferred
Compensation Agreement, with respect to payment of a Participants Incentive
Award and earnings, gains and losses thereon.

Except as provided in Sections 4.02 or 4.03, payment of a Participant’s Basic
Salary Deferral Account, DCPF Contributions Account, and Matching Company
Contribution Account shall not be made before the Participant’s Separation from
Service.
b.Distributions Upon Separation from Service. Except as provided in Sections
4.02 or 4.03, and subject to Section 4.07, payment of a Participant’s Accounts
payable on account of the Participant’s Separation from Service shall commence
as follows:
i.
if payment of a Participant’s Accounts is to be made in the form of a lump sum,
such payment shall be made 60 days following the Participant’s Separation from
Service or, at the election of the Participant, in a Deferred Compensation
Agreement under Section 2.02, no later than the fifteenth calendar year
following the Participant’s Separation from Service; or

ii.
if payment of a Participant’s Accounts is to be made in the form of installments
pursuant to the Participant’s election in accordance with Section 4.02, such
payments shall commence on the January 1 following the



37

--------------------------------------------------------------------------------

Exhibit 10.2.2


Participant’s Separation from Service or, at the election of the Participant, in
a Deferred Compensation Agreement under Section 2.02, not later than the tenth
January 1 following the Participant’s Separation from Service.
4.02    Method or Form of Payment
a.Payment of any portion of a Participant’s Accounts payable prior to a
Participant’s Separation from Service shall be made in the form of a single lump
sum.
b.Subject to Section 4.07, upon a Participant’s Separation from Service:
i.
unless a Participant elects otherwise in accordance with subparagraph (iii)
below, payment of the Participant’s Accounts payable on account of such
Participant’s Separation from Service shall be made in the form of a single lump
sum;

ii.
a Participant may elect that payment of the Participant’s Accounts attributable
to the amounts credited to Participant’s Mandatory Bonus Deferral Account and
Optional Bonus Deferral Account from the Executive Incentive Plan, which were
credited thereunder prior to April 1, 1999 and for which Participant had elected
an annuity benefit payable under the Executive Incentive Plan, be paid in the
form of annual cash installments for a period of years not to exceed ten;

iii.
a Participant may elect at the time of making a Deferred Compensation Agreement
under Section 2.02 that if a Participant’s total Accounts balances exceeds the
limit set forth under Section 402(g) of the Code for the applicable year at the
time payment commences, payment of the Participant’s Accounts payable on account
of such Participant’s Separation from Service, shall be made in the form of
annual or quarterly cash installments for a period of years, not to exceed
fifteen, in lieu of a single lump sum; and



38

--------------------------------------------------------------------------------

Exhibit 10.2.2


iv.
during an installment payment period, the Participant’s Accounts shall continue
to be credited with earnings, gains and losses as provided in Section 3.02. The
first installment shall be made following the January 1 coincident with or next
following the Participant’s Separation from Service. Subsequent installments, if
any, shall be paid following the beginning of the following calendar year and
each subsequent year of the installment period. The amount of each installment
shall equal the sum of the balance in the Participant’s Accounts as of the
Valuation Date coincident with or immediately preceding the date of such
installment’s distribution divided by the number of remaining installments
(including the installment being determined).

4.03    Payment Upon Death
If a Participant dies before payment of the entire vested balance of the
Participant’s Accounts, an amount equal to the unpaid portion thereof as of the
Valuation Date coincident with or immediately preceding the Participant’s date
of death shall be payable in one lump sum to the Participant’s Beneficiary 60
days following the Participant’s death.
4.04    Payment Upon the Occurrence of a Change of Control


Unless a Participant has elected an earlier distribution date in a Deferred
Compensation Agreement effective prior to the date a Change of Control occurs,
upon the occurrence of a Change of Control, the Participant shall automatically
receive, in a single lump sum 30 days following the date the Change of Control
occurs, the entire balance credited to the Participant’s Accounts (regardless of
any election made by the Participant in his or her Deferred Compensation
Agreement).
4.05    Payment Upon Unforeseeable Emergency
The Participant may request, in such manner as the Plan Administrator shall
prescribe, to withdraw from his Accounts such amount as is necessary to meet an
Unforeseeable Emergency.


39

--------------------------------------------------------------------------------

Exhibit 10.2.2


The Plan Administrator shall have the sole and absolute discretion to grant or
deny such a request. In determining whether the Unforeseeable Emergency
distribution request should be approved, the Plan Administrator shall make such
determinations consistent with the requirements of Section 409A. If an
Unforeseeable Emergency distribution is made to a Participant, deferral
elections under any Deferred Compensation Agreement will be cancelled. A new
Deferred Compensation Agreement may be entered into by the Participant for the
Plan Year following the Plan Year in which the Unforeseeable Emergency
distribution is made, in a manner consistent with Section 409A.
4.06    Additional Death Benefit


An Eligible Employee who is an officer of the Company or is designated by the
Chief Executive Officer of the Company as eligible for additional death benefits
under this Section 4.06 shall be covered by an additional death benefit over and
above any payment pursuant to Section 4.03. If an Eligible Employee who is an
officer or a designated Participant dies prior to a Separation from Service for
any reason other than Retirement, the Participant’s beneficiary shall receive an
amount equal to such Participant’s salary, in a lump sum, within 60 days of the
Participant’s death. Upon the Participant’s Retirement, such additional death
benefit coverage shall continue in effect after the date of Retirement. Upon the
Participant’s death, the benefit shall be paid in a lump sum, to the Beneficiary
last designated by the Participant within 60 days following such Participant’s
death. For the purposes of this Section 4.06, salary shall mean the
Participant’s annual base rate of pay on the date of death or, if earlier, the
date of Retirement, including any pre-tax contributions to the Thrift Savings
Plan, the Employee contributions made pursuant to a salary reduction agreement
under a cafeteria plan as that term is defined in Code Section 125, and
deferrals made pursuant to Section 3.01 hereof, and excluding overtime, bonuses,
variable or incentive pay, or any other special payments.




40

--------------------------------------------------------------------------------

Exhibit 10.2.2


4.07    Six-month Delay for Specified Employees
Notwithstanding anything herein to the contrary, if a Participant is a Specified
Employee, any payment under this Plan that is deemed to be a “deferral of
compensation” subject to Section 409A shall be paid on the fifteenth business
day after the date that is six months following such Participant’s Separation
from Service, provided, however, that a payment delayed pursuant to the
preceding clause shall commence earlier in the event of the Participant’s death
prior to the end of such six-month period.
4.08    Subsequent Redeferral


The Plan Administrator may permit a Participant to defer the payment of his or
her Accounts to a date later than the date specified in the Deferred
Compensation Agreement (with respect to Participants) by filing a written
request with the Plan Administrator. Such a change election shall not take
effect until at least twelve months after the date on which it is made and shall
be effective only if (a) the election is filed with the Plan Administrator
before the Participant’s Separation from Service; (b) the election does not
accelerate the timing or payment schedule of any distribution; (c) the payment
commencement date in the change election is not less than five years after the
date the distribution would otherwise have commenced without regard to such
election; (d) the Plan Administrator approves such election; and (e) the
election is made at least twelve months prior to the date the distribution would
have commenced. A Participant’s distribution election shall become irrevocable
upon the Participant’s Separation from Service.
4.09    Transition Rule Election
Pursuant to Internal Revenue Service Notice 2005-1, Q&A-19(c), as extended by
the Internal Revenue Service, a Participant, who has not incurred a Separation
from Service prior to December 31, 2008, may modify or make new elections
regarding distribution of his or her Account(s), at such time and in such form
as the Plan Administrator shall designate; provided,


41

--------------------------------------------------------------------------------

Exhibit 10.2.2


however, that no such distribution election may affect payments that the
Participant would otherwise receive in 2008 or cause payments to be made in
2008.












































































































42

--------------------------------------------------------------------------------

Exhibit 10.2.2


ARTICLE V


PLAN ADMINISTRATION
5.01    Responsibility for Account Determination
The Accounts credited on behalf of a Participant or Beneficiary under this Plan
shall be determined either by the Plan Administrator, as provided in Section
5.02 below, or such other party as is authorized under the terms of any grantor
trust.
5.02    Duties of Plan Administrator
The Plan Administrator shall calculate, in accordance with Article IV, the
Accounts credited on behalf of each Participant or Beneficiary under the Plan.
To the extent a Participant’s or Beneficiary’s vested Account balance is payable
from the Plan, the Plan Administrator shall have full discretionary authority to
make any legal or factual determinations, resolve any question which shall arise
under the Plan as to any person’s eligibility for benefits, the calculation of
benefits, the form, commencement date, frequency, duration of payment or the
identity of the Beneficiary. Such question shall be resolved by the Plan
Administrator under rules uniformly applicable to all person(s) or employee(s)
similarly situated.
5.03    Procedure for Payment of Benefits under the Plan
With respect to any benefit to which a Participant or Beneficiary is entitled
under this Plan, the Plan Administrator (a) shall direct the commencement of
benefit payments hereunder in accordance with the applicable procedures
established by the Company and/or the Plan Administrator regarding the
disbursement of amounts from the general funds of the Company and (b) shall
arrange, in conjunction with any other applicable plan, for the payment of
benefits under this Plan and/or any other applicable plan.
















43

--------------------------------------------------------------------------------

Exhibit 10.2.2


ARTICLE VI


GENERAL PROVISIONS
6.01    Funding
a.All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Company. Such amounts shall be paid out of the
general assets of the Company, to the extent not paid from the assets of any
trust established pursuant to paragraph (b) below. The Plan Administrator may
determine that any administrative costs relating to the Plan shall be allocated
to Participants’ Accounts, and such Accounts shall be reduced by the allocated
costs. The payment of a Participant’s Accounts shall be an obligation of the
Affiliated Company that employs the Participant on the date of his or her
Separation from Service.
b.The Company may establish a grantor trust for the benefit of Participants in
the Plan. Notwithstanding the foregoing sentence, the Company shall, upon a
Potential Change of Control, (1) establish a grantor trust for the benefit of
the Participants if one is not already in existence and (2) assure that the
funds in such trust are at least equal to the sum of the Participant’s Accounts,
as well as any other liabilities of the Plan in excess of such Accounts, if any,
incurred as of the date of the Potential Change of Control. The assets placed in
such trust shall be held separate and apart from other Company funds and shall
be used for the purposes set forth in the Plan and the applicable trust
agreement, subject to the following conditions:
i.
the creation of such trust shall not cause the Plan to be other than “unfunded”
for purposes of Title I of ERISA;

ii.
the Company shall be treated as “grantor” of such trust for purposes of Section
677 of the Code;



44

--------------------------------------------------------------------------------

Exhibit 10.2.2


iii.
the agreement of such trust shall provide that its assets may be used upon the
insolvency or bankruptcy of the Company to satisfy claims of the Company’s
general creditors and that the rights of such general creditors are enforceable
by them under federal and state law;

iv.
without in any way limiting the choice of assets thereunder, such trust may
invest in life insurance policies; and

v.
the establishment, operation and funding of the trust shall comply with
applicable law, including, without limitation, Section 409A.

6.02    Discontinuance and Amendment
The Company reserves the right, by action of the Board of Trustees, to
discontinue the crediting of benefits under the Plan at any time; and further
reserves the right, by action of the Board of Trustees or the Plan
Administrator, to modify or amend the Plan, in whole or in part, at any time.
However, no modification, amendment, or discontinuance shall adversely affect
the right of any Participant to receive the benefits credited under the Plan as
of the date of such modification, amendment or discontinuance, and no
modification or amendment by action of the Plan Administrator shall have a
material effect on the benefits payable under the Plan.
6.03    Termination of Plan
The Company reserves the right, by action of the Board of Trustees, to terminate
the Plan at any time, provided, however, that no termination shall be effective
retroactively. As of the effective date of termination of the Plan:
a.the benefits of any Participant or Beneficiary whose benefit payments have
commenced shall continue to be paid; and
b.no further Basic Salary Deferrals, Supplemental Salary Deferrals, Mandatory
Bonus Deferral Contributions, Optional Bonus Deferral Contributions, Other
Deferral Contributions, Matching Company Contributions or Supplemental Matching
Company


45

--------------------------------------------------------------------------------

Exhibit 10.2.2


Contributions EIP Award Contributions, ATIP Award Contributions, LTIP Award
Contributions, Affiliation Company Bonus Plan Award Contributions, or DCPF
Contributions or 415(c) Contributions shall be credited on behalf of any
Participant whose benefits have not commenced, and such Participant and the
Participant’s Beneficiary shall retain the right to benefits hereunder.
Earnings, gains and losses shall continue to be credited in accordance with
Section 3.02 until payment of a Participant’s Accounts has been made under the
terms of the Plan in effect immediately prior to the date the Plan is
terminated.
All other provisions of this Plan shall remain in effect.
Distributions upon termination or partial termination of this Plan shall be made
in a manner consistent with Section 409A.
6.04    Plan Not a Contract of Employment
This Plan is not a contract of employment, and the terms of employment of any
Participant shall not be affected in any way by this Plan or related
instruments, except as specifically provided therein. The establishment of this
Plan shall not be construed as conferring any legal rights upon any person for a
continuation of employment, nor shall it interfere with the rights of the
Company to discharge any person and to treat such person without regard to the
effect which such treatment might have upon such person under this Plan. Each
Participant and all persons who may have or claim any right by reason of the
Participant’s participation in this Plan shall be bound by the terms of this
Plan and all agreements entered into pursuant thereto.
6.05    Facility of Payment
In the event that the Plan Administrator shall find that a Participant is unable
to care for his or her affairs because of illness or accident or because the
Participant is a minor or has died, the Plan Administrator may, unless a claim
shall have been made therefor by a duly appointed legal representative, direct
that any benefit payment due the Participant, to the extent not


46

--------------------------------------------------------------------------------

Exhibit 10.2.2


payable from a grantor trust, be paid on the Participant’s behalf to the
Participant’s spouse, a child, a parent or other blood relative, a person with
whom the Participant resides, or a legal guardian, and any such payment so made
shall be a complete discharge of the liabilities of the Company and the Plan
therefor.
6.06    Withholding Taxes
The Company shall have the right to deduct from each payment to be made under
the Plan any required withholding taxes.
6.07    Nonalienation
Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to such benefits.
6.08    Assumption of Liabilities
Notwithstanding any Plan provision to the contrary, at the discretion and
direction of the Board of Trustees, the Plan may assume liabilities with respect
to benefits accrued by a Participant under a plan maintained by such
Participant’s former employer, and upon such assumption such liabilities shall
become the obligation of the Company.
6.09    Section 409A
This Plan is intended to satisfy the applicable requirements of Section 409A and
shall be performed and interpreted consistent with such intent. If the Plan
Administrator determines, in good faith, that any provision of this Plan does
not satisfy such requirements or could otherwise cause any person to recognize
additional taxes, penalties or interest under Section 409A, the Plan
Administrator shall modify, to the maximum extent practicable, the original
intent of the applicable provision without violation of the requirements of
Section 409A (“Section 409A


47

--------------------------------------------------------------------------------

Exhibit 10.2.2


Compliance”), and, notwithstanding any provision herein to the contrary, the
Plan Administrator shall have broad authority to amend or to modify the Plan,
without advance notice to or consent by any person, to the extent necessary or
desirable to ensure Section 409A Compliance. Any determinations by the Plan
Administrator shall be final and binding on all parties.
6.10    Claims and Review Procedure
a.Applications for benefits and inquiries concerning the Plan (or concerning
present or future rights to benefits under the Plan) must be submitted in
writing to the Plan Administrator. An application for benefits must be submitted
and signed by the Participant or, in the case of a benefit payable after his or
her death, by his or her Beneficiary, or a duly authorized legal representative.
b.In the event that an application for benefits is denied in whole or in part,
the Plan Administrator will notify the applicant in writing of the denial and of
the right to review of the denial. The written notice will set forth, in a
manner calculated to be understood by the applicant, specific reasons for the
denial, specific references to the provisions of the Plan on which the denial is
based, a description of any information or material necessary for the applicant
to perfect the application, an explanation of why the material is necessary, and
an explanation of the review procedure under the Plan. The written notice from
the Plan Administrator will be given to the applicant within a reasonable period
of time, not more than 90 days, after the Plan Administrator received the
initial application, unless special circumstances require further time for
processing and the applicant is advised of the need and reason for the extension
within the first 90-day period. The applicant will also be informed of the date
by which the Plan Administrator expects to render the decision. In no event will
the initial decision be given more than 180 days after the Plan Administrator
received the application. The Plan Administrator has


48

--------------------------------------------------------------------------------

Exhibit 10.2.2


the authority to act with respect to any appeal from a denial of benefits or a
determination of benefit rights.
c.An applicant whose application for benefits was denied in whole or part, or
the applicant’s duly authorized representative, may appeal the denial by
submitting to the Plan Administrator a request for a review of the application
within 60 days after receiving written notice of the denial from the Plan
Administrator. The Plan Administrator will give the applicant or his or her
representative an opportunity to review pertinent materials, other than legally
privileged documents, in preparing the request for a review. The request for a
review must be in writing and addressed to the Plan Administrator. The request
for a review shall set forth all of the grounds on which it is based, all facts
in support of the request and any other matters that the applicant deems
pertinent. The Plan Administrator may require the applicant to submit such
additional facts, documents or other materials as it may deem necessary or
appropriate in making its review.
d.The Plan Administrator will act on each request for a review within 60 days
after receipt, unless special circumstances require further time for processing
by the Plan Administrator and the applicant is advised of the need and reason
for the extension. In no event will the decision on review be rendered more than
120 days after the Plan Administrator received the request for a review. The
Plan Administrator will give prompt written notice of its decision to the
applicant. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the specific reasons for
the decision and specific references to the provisions of the Plan on which the
decision is based.
e.The Plan Administrator has discretionary authority to administer the plan,
including interpreting the terms, determining eligibility for, entitlement to
and amount of benefits


49

--------------------------------------------------------------------------------

Exhibit 10.2.2


under the Plan, determining any facts and resolving any questions relevant to
administration of the Plan and remedying and correcting any ambiguities,
inconsistencies or omissions in the Plan. Any action taken by the Plan
Administrator pursuant to such discretionary authority shall be conclusive and
binding on all participants, beneficiaries and others.
The Plan Administrator shall adopt such rules, procedures and interpretations of
the Plan as deemed necessary or appropriate in carrying out the Plan
Administrator responsibilities under this Section.
f.No legal action for benefits under the Plan may be brought unless and until
the claimant has submitted a written application for benefits in accordance with
paragraph (a), has been notified by the Plan Administrator that the application
is denied, has filed a written request for a review of the application in
accordance with paragraph (c), and has been notified in writing that the Plan
Administrator has affirmed the denial of the application; provided, however,
that legal action may be brought after the Plan Administrator has failed to take
any action on the claim within the time prescribed by paragraphs (b) and (d)
above.
6.11    Construction
a.The Plan is intended to constitute an unfunded deferred compensation
arrangement maintained for a select group of management or highly compensated
employees within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA, and all rights under this Plan shall be governed by ERISA. Subject to the
preceding sentence, the Plan shall be construed, regulated and administered
under the laws of the State of New York; to the extent such laws are not
superseded by applicable federal law.


50

--------------------------------------------------------------------------------

Exhibit 10.2.2


b.The illegality of any particular provision of this document shall not affect
the other provisions and the document shall be construed in all respects as if
such invalid provision were omitted.
c.The headings and subheadings in the Plan have been inserted for convenience of
reference only, and are to be ignored in any construction of the provisions
thereof.
6.12    Adoption by Affiliated Companies
a.Any Affiliated Company may adopt this Plan with the consent of the Company.
Upon the effective date of the Plan with respect to an Affiliated Company that
adopts the Plan, such adopting Affiliated Company delegates all fiduciary and
administrative responsibilities (including the appointment and removal of
fiduciaries) under the Plan to the Company, the Chief Executive Officer of the
Company and the Plan Administrator of the Plan.
b.Any Affiliated Company that has adopted the Plan may withdraw its adoption of
the Plan at any time without affecting other Participants in the Plan by
delivering to the Plan Administrator a certified copy of resolutions of the
board of directors of the Affiliated Company to that effect. The Company may, in
its absolute discretion, terminate the participation in the Plan of any
Affiliated Company at any time such Affiliated Company fails to discharge its
obligations under the Plan.
c.Any grantor trust established pursuant to Section 6.01 of the Plan may provide
that separate sub trusts shall be created to fund the benefits of the
Participants of each Affiliated Company that has adopted the Plan, that assets
held in a sub trust with respect to the obligations of an Affiliated Company
shall be available only to satisfy the liabilities of such Affiliated Company
under the Plan and that any assets held in a sub trust with respect to the
obligations of an Affiliated Company under the Plan will be subject to the


51

--------------------------------------------------------------------------------

Exhibit 10.2.2


claims of only that Affiliated Company’s general creditors under federal and
state law in the event of such Affiliated Company’s insolvency.
















































































































52

--------------------------------------------------------------------------------

Exhibit 10.2.2




IN WITNESS WHEREOF, the undersigned has executed this instrument this 2nd day of
May, 2017.


 
CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.


/s/ Susan Carson
Director of Compensation


































































































53

--------------------------------------------------------------------------------

Exhibit 10.2.2




APPENDIX A
(Affiliated Companies that have adopted the Plan)




(a)
Orange and Rockland



(b)
Consolidated Edison Transmission, Inc. shall become a participating company in
the Plan effective as of January 1, 2017, and its eligible employees shall be
subject to the same terms and conditions as other eligible employees of the
Plan.















54